By the Court, Beaedsley, J.
The statute gives certain fees to a constable for serving a warrant, and for travelling to make such service. (2 R. S. 750, § 4.) But no fees are to be paid unless the warrant is actually served. The rule is probably without exception, that no fees are allowed to any officer for travelling in order to serve process unless the service is actually made. I think the principle is entirely settled, and it is moreover one of sound policy. It excites to vigilance and fidelity, whereas the opposite rule would afford a strong temptation to remissness and fraud.
Motion denied